Citation Nr: 1118995	
Decision Date: 05/17/11    Archive Date: 05/26/11

DOCKET NO.  05-28 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for alopecia areata.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1966 to November 1968.  He served in Vietnam from April 1967 to April 1968.  

This appeal comes before the Board of Veterans' Appeals (Board) from December 2003 and January 2005 rating decisions of the Department of Veterans Affairs (VA), Nashville, Tennessee, Regional Office (RO), which inter alia denied service connection for PTSD and alopecia areata, respectively.  The Veteran disagreed with such denials and subsequently perfected an appeal.   

The Board notes that the RO originally adjudicated the issue as entitlement to service connection for PTSD.  However, medical evidence of record reveals additional diagnoses of various acquired psychiatric disorders, to include major depressive disorder and depressive disorder not otherwise specified.  The United States Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the Board has recharacterized the issue as shown on the first page of this decision and acknowledges that such description includes a claim of entitlement to service connection for all currently diagnosed acquired psychiatric disorders.  

In April 2009, the Board inter alia remanded the service connection claim for alopecia areata to the AMC/RO for additional development, including obtaining any outstanding treatment records identified by the Veteran and providing a VA examination regarding the etiology of the alopecia areata.  That development was completed and the case was returned to the Board for appellate review.  As will be discussed herein, the Board finds that the agency of original jurisdiction (AOJ) substantially complied with the April 2009 remand orders with regard to the service connection claim for alopecia areata and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The issue of whether new and material evidence has been received to reopen a service connection claim for pes planus, and if so, whether service connection is warranted, has been raised by the record (see August 2009 "Statement in Support of Claim," VA Form 21-4138), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran does not have a current diagnosis of any alopecia areata or any disability manifested by loss of hair of the head or body.


CONCLUSION OF LAW

Alopecia areata was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, that will assist in substantiating or that is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

The VCAA duty to notify was satisfied by November 2004 and June 2009 letters.  These letters fully addressed all three notice elements; informed the Veteran of what evidence was required to substantiate his service connection claim for alopecia areata; and of the Veteran's and VA's respective duties for obtaining evidence.  

In April 2008 and June 2009 attachments to notice letters, the RO also advised the Veteran as to how disability ratings and effective dates are awarded, as required in Dingess.  See 19 Vet. App. at 486.  While the April 2008 and June 2009 letters were issued after the initial rating decision in January 2005, the United States Court of Appeals for the Federal Circuit has held that VA could cure such a timing problem by readjudicating the appellant's claim following a compliant VCAA notification letter.  Mayfield v. Nicholson, 444 F. 3d 1328, 1333-34 (Fed. Cir. 2006).  The Court clarified that the issuance of a statement of the case could constitute a readjudication of the appellant's claim.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  In the instant case, after the April 2008 and June 2009 notice letters were issued, the Veteran's claim was readjudicated in the December 2009 and May 2010 Supplemental Statement of the Case (SSOC).  Therefore, any defect with respect to the timing of the VCAA notice has been cured.  

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the veteran in the procurement of STRs and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Further, if the VA determines that VA medical examinations or opinions are necessary to decide a claim, the VA must provide such examination.  38 C.F.R. 
§ 3.159(c)(4).  A VA medical examination is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim.  Id.    

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  In this case, the claims folder contains the Veteran's STRs, service personnel records, post-service VA and private medical records, Internet Articles regarding the Veteran's unit, and statements submitted by or on behalf of the Veteran.  

As noted, in a April 2009 decision/remand, the Board remanded the service connection claim for alopecia areata to the AMC/RO for additional development, including In April 2009, the Board inter alia remanded the service connection claim for alopecia areata to the AMC/RO for additional development, including obtaining any outstanding treatment records identified by the Veteran and providing a VA examination regarding the etiology of the alopecia areata.  In a June 2009 notice letter, the AMC/RO requested that the Veteran identify any and all treatment for his alopecia areata disability and provide such records or provide authorization so the AMC/RO can obtain such records.  The Veteran provided no information in response to such request.  Further, the Veteran was afforded a VA examination to include an opinion regarding the etiology of his alopecia areata in October 2009.  The Veteran has argued that the VA examination is inadequate and requested that a new examination be provided because the examiner failed to provide any alternative diagnoses or any information regarding whether a recurrence of alopecia areata could occur and the examiner discredited the Veteran's STRs without any rationale.  The Board finds such claim without merit as review of the examination report and opinions reveal no inadequacies or inconsistencies.  Further, the Board finds that the October 2009 VA examination and opinion is adequate to decide the claim on the merits as the reviewer relied on review of all evidence of record including the Veteran's statements and contentions, STRs, and post-service medical records and conducted a thorough physical examination of the Veteran to conclude that there was no current diagnosis of alopecia areata.   

Therefore, as the AOJ attempted to obtain outstanding treatment records and obtained a VA examination regarding the extent and etiology of the alopecia areata, the Board finds that the AOJ substantially complied with the April 2009 remand orders with regard to the service connection claim for alopecia areata and no further action is necessary in this regard.  See D'Aries, supra.

Significantly, the record does not otherwise indicate any additional obtainable evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Legal Criteria and Analysis of the Service Connection Claim for Alopecia Areata 

Generally, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a disorder noted during service is not determined to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires competent and credible evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

In making all determinations, the Board must fully consider the lay assertions of record.  Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson.  

The Board's duty is to assess the credibility and weight of the evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Once the evidence has been assembled, it is the Board's responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  The reasonable doubt must be in the range of probability and more than pure speculation or remote possibility.  38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran is seeking service connection for alopecia areata, which he maintains was incurred during his active service.  However, review of the record fails to show current diagnosis of any such condition or any other disability manifested by loss of hair of the head or body.   

Although the Veteran's STRs contain a notation of complaints of "losing hair in spots" and an assessment of alopecia areata (see September 26, 1968 Chronological Record of Medical Care), post-service treatment records reflect no complaints, treatment, and/or diagnoses referable to any alopecia areata or any disability manifested by loss of hair of the head or body.  

Moreover, the Veteran has merely stated that he has alopecia areata as a result of his military service.  He has not offered any description of his symptomatology.  Furthermore, in seeking medical treatment for other disorders, the Veteran has not described any complaints or symptoms referable to any alopecia areata or any disability manifested by loss of hair of the head or body.  In this regard, the absence of such complaints in the Veteran's post-service treatment records is especially probative because, in seeking medical care, an individual has a strong motive to truthfully state his complaints so as to receive proper care.  See generally Fed.R.Evid. 803 (medical diagnosis or treatment exception to the hearsay rule); see also United States v. Narciso, 466 F.Supp. 252 (D.C. Mich.1977) (stating that the rationale of the "medical diagnosis or treatment exception" to the hearsay rule is that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).  

Therefore, there is no evidence of a current diagnosis of any alopecia areata or any disability manifested by loss of hair of the head or body.  In the absence of proof of a present disability, there can be no valid claim for service connection.  See Degmetich, supra; Brammer, supra; McClain, supra.  Accordingly, the Veteran's claim of entitlement to service connection for alopecia areata must be denied. 

Based on the foregoing, the Board concludes that alopecia areata was not incurred in or aggravated by service.  The benefit-of-the-doubt doctrine has been considered; however, as the preponderance of the evidence is against the claim, it is inapplicable in the instant appeal.  38 U.S.C.A. § 5107(b); see also Gilbert, 1 Vet. App. at 54.     



ORDER

Entitlement to service connection for alopecia areata is denied.


REMAND

The Veteran also seeks service connection for an acquired psychiatric disorder, to include PTSD.  Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's service connection claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

The Veteran contends that he has an acquired psychiatric disorder, to include PTSD, as a result of his military service.  Specifically, he alleges that, while serving in Vietnam, he witnessed the bodies of wounded and dead while on patrol.  See August 2004 "Statement in Support of Claim," VA Form 21-4138; September 2009 VA PTSD Examination Report.  The Veteran also described experiencing trauma of mortar, rocket, and enemy attacks while serving in Vietnam.  See August 2004 "Statement in Support of Claim," VA Form 21-4138; August 2009 JSRRC Stressor Verification Report.  The Veteran report fear of losing his life as a result of such events and experiences in Vietnam.  See February 2003 Mental Health Clinic Consult Note, Little Rock VAMC; August 2004 "Statement in Support of Claim," VA Form 21-4138. 

Post-service VA treatment records reflect diagnoses of PTSD, major depressive disorder, and depressive disorder not otherwise specified.  See February 2003 Mental Health Clinic Consult Note, Little Rock VAMC; September 2009 VA PTSD Examination Report.   

In general, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition, credible supporting evidence that the claimed in-service stressor occurred, and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor, is required.  See 38 C.F.R. § 3.304(f).  With regard to the second PTSD element as set forth in 38 C.F.R. § 3.304(f), evidence of an in-service stressor, the evidence necessary to establish that the claimed stressor actually varies depending on whether it can be determined that the Veteran "engaged in combat with the enemy."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 3.304(d).  

If it is determined through military citation or other supportive evidence that a Veteran engaged in combat with the enemy, and the claimed stressors are related to combat, the Veteran's lay testimony regarding the reported stressors must be accepted as conclusive evidence as to their actual occurrence and no further development or corroborative evidence will be necessary.  See 38 C.F.R. § 3.304(f).

Prior to July 13, 2010, VA had generally required that, where a determination is made that the Veteran did not "engage in combat with the enemy," or the claimed stressor is not related to combat, the Veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must contain service records or other statements as to the occurrence of the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

However, effective July 13, 2010, VA has amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The provisions of this amendment apply to applications for service connection for PTSD that are received by VA on or after July 13, 2010; were received by VA before July 13, 2010 but have not been decided by a VA regional office as of July 13, 2010; are appealed to the Board on or after July 13, 2010; were appealed to the Board before July 13, 2010 but have not been decided by the Board as of July 13, 2010; or are pending before VA on or after July 13, 2010 because the United States Court of Appeals for Veterans Claims vacated a Board decision on an application and remanded it for readjudication.  75 Fed. Reg. 39,843 (July 13, 2010), with correcting amendments at 75 Fed. Reg. 41,092 (July 15, 2010).  As the Veteran's claim was appealed to the Board before July 13, 2010, but had not been decided by the Board as of July 13, 2010, the amended regulations apply to the instant claim. 

Once the claimed stressor has been verified, the Veteran's personal exposure to the event may be implied by the evidence of record.  A Veteran need not substantiate his actual presence during the stressor event; the fact that the Veteran was assigned to and stationed with a unit that was present while such an event occurred strongly suggests that he was, in fact, exposed to the stressor event.  See Pentecost v. Principi, 16 Vet. App. 124 (2002); Suozzi v. Brown, 10 Vet. App. 307 (1997).

In this case, the Veteran claims that his PTSD disability is the result of fear of hostile military or terrorist activity, specifically experiencing trauma of mortar, rocket, and enemy attacks while serving in Vietnam.  See August 2004 "Statement in Support of Claim," VA Form 21-4138; August 2009 JSRRC Stressor Verification Report.  The Veteran report fear of losing his life as a result of such events and experiences in Vietnam.  See February 2003 Mental Health Clinic Consult Note, Little Rock VAMC; August 2004 "Statement in Support of Claim," VA Form 21-4138.  Therefore, the amended regulations appear to be relevant in the instant appeal. 
 
Further review of the Veteran's claims folder indicates that the Veteran was provided with a VA examination regarding his PTSD disability in September 2009.  The examiner noted that the Veteran did not meet the DSM-IV stressor criterion or the DSM-IV criteria for a diagnosis of PTSD.  However, the examiner noted only the Veteran's stressor of seeing wounded or dead bodies in Vietnam and failed to indicate the other stressors identified by the Veteran and verified by JSRRC, including trauma of mortar, rocket, and enemy attacks while serving in Vietnam.  See September 2009 VA PTSD Examination Report.  Thus, the examiner may have overlooked evidence which could confirm a diagnosis of PTSD.  As such, the Veteran should be provided a new VA examination regarding the extent and etiology of any psychiatric disability, to include PTSD.  The fulfillment of the duty to assist requires a thorough and contemporaneous medical examination that considers prior medical examinations and treatment in order to conduct a complete evaluation of the Veteran's claim.  38 C.F.R. § 4.2 (2010).  Where further evidence, or clarification of the evidence, is needed for proper appellate decision-making, a remand to the AMC/RO is required.  38 C.F.R. § 19.9(a)(1) (2010).   
Further review of the Veteran's claims folder indicates that he is also currently diagnosed with major depressive disorder and depressive disorder not otherwise specified, which he claims is related to his active duty service in Vietnam.  Although he was afforded a VA examination regarding his psychiatric disabilities in September 2009, the examiner did not determine if the Veteran's other diagnosed psychiatric disorders (major depressive disorder and depressive disorder not otherwise specified) are etiologically related to his military service.  See September 2009 VA PTSD Examination Report.  Review of the claims folder is negative for any opinion regarding whether the Veteran's additional acquired psychiatric disorders, to include major depressive disorder and depressive disorder not otherwise specified, are etiologically related to his military service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).   Thus, the Veteran should be afforded an examination including opinions regarding the relationship between the Veteran's current acquired psychiatric disabilities (assessed as major depressive disorder and depressive disorder not otherwise specified) based on review of all evidence of record.  The fulfillment of the duty to assist requires a thorough and contemporaneous medical examination that considers prior medical examinations and treatment in order to conduct a complete evaluation of the Veteran's claim.  38 C.F.R. § 4.2 (2010).  Where further evidence, or clarification of the evidence, is needed for proper
appellate decision-making, a remand to the AMC/RO is required.  38 C.F.R. 
§ 19.9(a)(1) (2010). 

Additionally, while on remand, the Veteran should be afforded proper notice in accordance with the VCAA with respect to his claim for service connection for an acquired psychiatric disorder, to include major depressive disorder and depressive disorder not otherwise specified.  In this regard, while he has been provided with proper notice pertinent to the PTSD aspect of his claim, he has not been given such notice regarding his broader claim for service connection for an acquired psychiatric disorder, to include major depressive disorder and depressive disorder not otherwise specified. 

Accordingly, to ensure that VA has met its duty to assist in developing the facts pertinent to the claim remaining on appeal and to afford full procedural due process, the case is REMANDED for the following action:

1.  The Veterans' Benefits Administration (VBA) should send an updated VCAA notice letter specifically notifying the Veteran of the evidence yet needed to substantiate his service connection claim for an acquired psychiatric disorder, to include PTSD, major depressive disorder, and depressive disorder not otherwise specified, and of what part of such evidence he should obtain, and what part the AMC/RO will yet attempt to obtain on his behalf, including VA records.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran should be asked to submit any additional evidence regarding his claimed stressors.  The Veteran should also be given an opportunity to identify any relevant treatment records that are pertinent to his claim.   
After receiving any necessary authorization from the Veteran, any identified medical records should be associated with the Veteran's VA claims folder.  To the extent there is an attempt to obtain records that is unsuccessful, the claims file should contain documentation of the attempts made. 

2.  After the above development has been completed and all outstanding records have been associated with the claims file, the RO/AMC should schedule the Veteran for a VA psychiatric examination for the purpose of determining the nature, extent, and etiology of any currently present acquired psychiatric disability, to include PTSD, major depressive disorder, and depressive disorder not otherwise specified.  The claims file must be made available to the examiner and the examiner should indicate in his/her report whether or not the claims file was reviewed. Any indicated tests should be accomplished. 

Based on examination findings, historical records, and medical principles, the VA examiner should give a medical opinion, with full rationale, as to the likely etiology of any currently present psychiatric disability, to include PTSD, major depressive disorder, and depressive disorder not otherwise specified, specifically whether it is at least as likely as not that any current psychiatric disability, to include PTSD, major depressive disorder, and depressive disorder not otherwise specified, is etiologically related to the Veteran's military service.  If the examiner diagnoses the Veteran as having PTSD, the examiner should specifically identify the stressor(s) which is(are) responsible for such diagnosis, to include the Veteran's stressor of fear as a result of mortar, rocket, and enemy attacks while serving in Vietnam.  A complete rationale should be provided for any opinion.

3.  Upon completion of the above-requested development, the RO should readjudicate the Veteran's service connection claim for an acquired psychiatric disorder, to include PTSD, major depressive disorder, and depressive disorder not otherwise specified.  If the service connection claim remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case as to the issues remaining on appeal, and afforded a reasonable period of time within which to respond thereto.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The appellant need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2010) failure to cooperate by not attending the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


